Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on June 17, 2021, August 12, 2021 & November 11, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


1. 	Claims 1-6, 10, 12-21 & 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of Patent No.: US 11/034,056 B2.

Regarding Claim 1, Patent No.: US 11/034,056 B2 discloses	                       	            a silicon carbide (SiC) wafer comprising: 								a silicon face and a carbon face (claim 30); 							a diameter of at least 200 millimeters (mm) (claim 31); and 					a relaxed positive bow from the silicon face (claims 19 & 30).

Regarding Claim 2, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm (claims 20-21).

Regarding Claim 3, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 40 µm (claims 20-21).

 	Regarding Claim 4, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 15 µm (claim 20).

Regarding Claim 5, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm (claim 21).

Regarding Claim 6, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range including 8 µm to 16 µm (claim 22).

Regarding Claim 10, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the carbon face of the SiC wafer comprises a shape that corresponds to the relaxed positive bow from the silicon face (claim 30).

Regarding Claim 12, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm (claim 27).

Regarding Claim 13, Patent No.: US 11/034,056 B2, as applied to claim 1, discloses   the SiC wafer, wherein the diameter is in a range from 200 mm to 205 mm (claim 31).

Regarding Claim 14, Patent No.: US 11/034,056 B2 discloses	                       	            a silicon carbide (SiC) wafer comprising: 								a silicon face and a carbon face (claim 30); and 							a relaxed positive bow from the silicon face, wherein the relaxed positive bow is provided with a kerf loss of less than 250 µm (claims 19, 27 & 30).

Regarding Claim 15, Patent No.: US 11/034,056 B2, as applied to claim 14, discloses   the SiC wafer, wherein the kerf loss is less than 175 µm (claim 29).

Regarding Claim 16, Patent No.: US 11/034,056 B2, as applied to claim 14, discloses   the SiC wafer, wherein the kerf loss is in a range from 100 µm to 250 µm (claim 28).

Regarding Claim 17, Patent No.: US 11/034,056 B2, as applied to claim 14, discloses   the SiC wafer, wherein the kerf loss is in a range from 80 µm to 140 µm (claim 28).

Regarding Claim 18, Patent No.: US 11/034,056 B2 discloses	                       	            a silicon carbide (SiC) wafer comprising a silicon face, a carbon face, a diameter of at least 200 mm, and a relaxed positive bow from the silicon face, wherein the SiC wafer is formed by a process of separating the SiC wafer from a SiC bulk crystalline material along a subsurface laser damage pattern (claims 1, 19, 30-31).

Regarding Claim 19, Patent No.: US 11/034,056 B2, as applied to claim 18, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm (claims 20-21).

Regarding Claim 20, Patent No.: US 11/034,056 B2, as applied to claim 18, discloses   the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm (claim 21).

Regarding Claim 21, Patent No.: US 11/034,056 B2, as applied to claim 18, discloses   the SiC wafer, wherein the carbon face of the SiC wafer comprises a shape that corresponds to the relaxed positive bow from the silicon face (claim 30).

Regarding Claim 23, Patent No.: US 11/034,056 B2, as applied to claim 18, discloses   the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 um (claim 27).

Regarding Claim 24, Patent No.: US 11/034,056 B2, as applied to claim 18, discloses   the SiC wafer, wherein the diameter is in a range from 200 mm to 205 mm (claim 31).

1. 	Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Patent No.: US 10/611,052 B2.

Regarding Claim 14, Patent No.: US 10/611,052 B2 discloses
a silicon carbide (SiC) wafer comprising:       							a silicon face and a carbon face (claims 1, 16-18); and 						a relaxed positive bow from the silicon face, wherein the relaxed positive bow is provided with a kerf loss of less than 250 µm (claim 1).

Regarding Claim 15, Patent No.: US 10/611,052 B2, as applied to claim 14, discloses   the SiC wafer, wherein the kerf loss is less than 175 µm (claim 2).

Regarding Claim 16, Patent No.: US 10/611,052 B2, as applied to claim 14, discloses   the SiC wafer, wherein the kerf loss is in a range from 100 µm to 250 µm (claim 3).

Regarding Claim 17, Patent No.: US 10/611,052 B2, as applied to claim 14, discloses   the SiC wafer, wherein the kerf loss is in a range from 80 µm to 140 µm (claim 3).


1. 	Claims 1-13 & 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Patent No.: US 10/611,052 B2 in view of Drachev et al. (Patent No.: US 2015/0068446 A1).	
Regarding Claim 1, Patent No.: US 10/611,052 B2 discloses
a silicon carbide (SiC) wafer comprising:	 							a silicon face and a carbon face (claims 1, 16-18); and 						a relaxed positive bow from the silicon face (claims 1, 16-18).					Patent No.: US 10/611,052 B2 does not explicitly disclose				           a diameter of at least 200 millimeters (mm).									However, Drachev et al. discloses
a diameter of at least 200 millimeters (mm) (Par. 0043 – this prior art teaches that SiC wafer of varying sizes can be formed including sizes having diameter larger than 200 millimeters (mm)). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Drachev et al. to adapt a silicon carbide (SiC) wafer comprising: a diameter of SiC wafer of Patent No.: US 10/611,052 B2 to be at least 200 millimeters (mm) in order to be able to work on a large-area wafer which will eventually cut the production cost of individual devices.
					
Regarding Claim 2, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm (claims 4, 19).

Regarding Claim 3, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 40 µm (claims 5, 19).

 	Regarding Claim 4, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 15 µm (claims 6, 20).

Regarding Claim 5, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm (claims 7, 21).

Regarding Claim 6, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the relaxed positive bow is in a range including 8 µm to 16 µm (claims 8, 22).

Regarding Claim 7, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the SiC wafer comprises an n-type conductive SiC wafer (claim 13).

Regarding Claim 8, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the SiC wafer comprises a semi- insulating SiC wafer (claim 14).

Regarding Claim 9, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the SiC wafer comprises an unintentionally doped SiC wafer (claim 15).

Regarding Claim 10, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the carbon face of the SiC wafer comprises a shape that corresponds to the relaxed positive bow from the silicon face (claim 16).

Regarding Claim 11, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein a profile of the silicon face that is defined by the relaxed positive bow differs from a profile of the carbon face of the SiC wafer (claim 17). 

Regarding Claim 12, Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm (claim 1).

Regarding Claim 13, modified Patent No.: US 10/611,052 B2, as applied to claim 1, discloses   												the SiC wafer, wherein the diameter is in a range from 200 mm to 205 mm (Drachev et al. – Par. 0043).

Regarding Claim 18, Patent No.: US 10/611,052 B2 discloses
a silicon carbide (SiC) wafer comprising a silicon face, a carbon face, and a relaxed positive bow from the silicon face, wherein the SiC wafer is formed by a process of separating the SiC wafer from a SiC bulk crystalline material along a subsurface laser damage pattern (claims 1, 16-18).		Patent No.: US 10/611,052 B2 does not explicitly disclose				           a diameter of at least 200 millimeters (mm).									However, Drachev et al. discloses
a diameter of at least 200 millimeters (mm) (Par. 0043 – this prior art teaches that SiC wafer of varying sizes can be formed including sizes having diameter larger than 200 millimeters (mm)). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Drachev et al. to adapt a silicon carbide (SiC) wafer comprising: a diameter of SiC wafer of Patent No.: US 10/611,052 B2 to be at least 200 millimeters (mm) in order to be able to work on a large-area wafer which will eventually cut the production cost of individual devices.

Regarding Claim 19, Patent No.: US 10/611,052 B2, as applied to claim 18, discloses   the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm (claims 4, 19).

Regarding Claim 20, Patent No.: US 10/611,052 B2, as applied to claim 18, discloses   the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm (claims 7, 21).

Regarding Claim 21, Patent No.: US 10/611,052 B2, as applied to claim 18, discloses   the SiC wafer, wherein the carbon face of the SiC wafer comprises a shape that corresponds to the relaxed positive bow from the silicon face (claim 16).

Regarding Claim 22, Patent No.: US 10/611,052 B2, as applied to claim 18, discloses   the SiC wafer, wherein a profile of the silicon face that is defined by the relaxed positive bow differs from a profile of the carbon face of the SiC wafer (claim 17).

Regarding Claim 23, Patent No.: US 10/611,052 B2, as applied to claim 18, discloses   the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 um (claim 1).

Regarding Claim 24, modified Patent No.: US 10/611,052 B2, as applied to claim 18, discloses   												the SiC wafer, wherein the diameter is in a range from 200 mm to 205 mm (Drachev et al. – Par. 0043).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-11, 13, 18, 21-22 & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swoboda et al. (Pub. No.: US 2020/0388538 A1). 

Regarding Claim 1, Swoboda et al. discloses					           a silicon carbide (SiC) wafer comprising: 								a silicon face and a carbon face (Par. 0362 - implied); 						a diameter of at least 200 millimeters (mm) (Par. 0055); and 					a relaxed positive bow from the silicon face (Par. 0527-0538; Figs. 29a-31a).

Regarding Claim 7, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the SiC wafer comprises an n-type conductive SiC wafer (Par. 0134, 0419, & 0564).

Regarding Claim 8, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the SiC wafer comprises a semi-insulating SiC wafer (Fig. 37b).

Regarding Claim 9, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the SiC wafer comprises an unintentionally doped SiC wafer (Par. 0362).

Regarding Claim 10, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the carbon face of the SiC wafer comprises a shape that corresponds to the relaxed positive bow from the silicon face wafer (Par. 0538; Fig. 31a).

Regarding Claim 11, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein a profile of the silicon face that is defined by the relaxed positive bow differs from a profile of the carbon face of the SiC wafer (Par. 0538).

Regarding Claim 13, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the diameter is in a range from 200 mm to 205 mm (Par. 0055 & 0062).

Regarding Claim 18, Swoboda et al. discloses					           a silicon carbide (SiC) wafer comprising a silicon face, a carbon face (Par. 0362 - implied), a diameter of at least 200 mm (Par. 0055), and a relaxed positive bow from the silicon face, wherein the SiC wafer is formed by a process of separating the SiC wafer from a SiC bulk crystalline material along a subsurface laser damage pattern (Par. 0527-0538; Figs. 29a-31a).

Regarding Claim 21, Swoboda et al., as applied to claim 18, discloses
the SiC wafer, wherein the carbon face of the SiC wafer comprises a shape that corresponds to the relaxed positive bow from the silicon face (Par. 0538; Fig. 31a).

Regarding Claim 22, Swoboda et al., as applied to claim 18, discloses
the SiC wafer, wherein a profile of the silicon face that is defined by the relaxed positive bow differs from a profile of the carbon face of the SiC wafer (Par. 0538).

Regarding Claim 24, Swoboda et al., as applied to claim 18, discloses
the SiC wafer, wherein the diameter is in a range from 200 mm to 205 mm (Par. 0055 & 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-6 & 19-20 are rejected under 35 U.S.C. 103 as obvious over Swoboda et al. (Pub. No.: US 2020/0388538 A1), as applied to claim 1 and claim 18.

Regarding Claim 2, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 3, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 40 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 40 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 40 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 4, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 15 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 15 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 15 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 5, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 6, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range including 8 µm to 16 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range including 8 µm to 16 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range including 8 µm to 16 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 19, Swoboda et al., as applied to claim 18, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 20, Swoboda et al., as applied to claim 18, discloses
the SiC wafer, wherein the relaxed positive bow is in a range from greater than 0 µm to a desired value (Par. 0538-0541; Figs. 31a-31c – the wafer 4 generated has a certain relaxed positive bow; the extent of the curvature depends on what is desired in the long one; for example, if a metal or semiconductor layer 50 is to be deposited on the wafer 4 and a flat planar surface is desired the multicomponent arrangement 39, the positive bow of the wafer 4 has to be decided based on the particulars of the metal/semiconductor 50 involved and the particulars of the processes involved).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm.
	In a nutshell, Swoboda et al. discloses the claimed invention except for the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the SiC wafer, wherein the relaxed positive bow is in a range including 30 µm to 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).



Claims 12, & 23 are rejected under 35 U.S.C. 103 as obvious over Swoboda et al. (Pub. No.: US 2020/0388538 A1), as applied to claim 1 & claim 18, further in view of Richter (“Cold Split Provides Significant Cost Advantages for SiC Substrates and Devices” – 2017).

Regarding Claim 12, Swoboda et al., as applied to claim 1, discloses
the SiC wafer, wherein the SiC wafer is provided with a low kerf loss (Par. 0008, 0160, 0174-0175, 0255, 0567).										Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm.	
	However, Richter teaches								        the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm (Pages 1-5).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Richter to adapt the SiC wafer, wherein the SiC wafer of Swoboda et al. is provided with a kerf loss of less than 250 µm in order to save cost by eliminating unnecessary material loss.

Regarding Claim 23, Swoboda et al., as applied to claim 18, discloses
the SiC wafer, wherein the SiC wafer is provided with a low kerf loss (Par. 0008, 0160, 0174-0175, 0255, 0567).										Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm.	
	However, Richter teaches								        the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm (Pages 1-5).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Richter to adapt the SiC wafer, wherein the SiC wafer of Swoboda et al. is provided with a kerf loss of less than 250 µm in order to save cost by eliminating unnecessary material loss.


Claims 14-17 are rejected under 35 U.S.C. 103 as obvious over Swoboda et al. (Pub. No.: US 2020/0388538 A1) in view of Richter (“Cold Split Provides Significant Cost Advantages for SiC Substrates and Devices” – 2017).

Regarding Claim 14, Swoboda et al. discloses					           a silicon carbide (SiC) wafer comprising: 								a silicon face and a carbon face (Par. 0362 - implied); and 						a relaxed positive bow from the silicon face, wherein the relaxed positive bow is provided with a very low kerf loss (Par. 0527-0538; Figs. 29a-31a & Par. 0008, 0160, 0174-0175, 0255, 0567).												Swoboda et al. does not explicitly disclose
the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm.	
	However, Richter teaches								        the SiC wafer, wherein the SiC wafer is provided with a kerf loss of less than 250 µm (Pages 1-5).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Richter to adapt the SiC wafer, wherein the SiC wafer of Swoboda et al. is provided with a kerf loss of less than 250 µm in order to save cost by eliminating unnecessary material loss.

Regarding Claim 15, modified Swoboda et al., as applied to claim 14, discloses
the SiC wafer, wherein the kerf loss is less than 175 µm (Richter - Pages 1-5).

Regarding Claim 16, modified Swoboda et al., as applied to claim 14, discloses
the SiC wafer, wherein the kerf loss is in a range from 100 µm to 250 µm (Richter - Pages 1-5).

Regarding Claim 17, modified Swoboda et al., as applied to claim 14, discloses
the SiC wafer, wherein the kerf loss is in a range from 80 µm to 140 µm (Richter - Pages 1-5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/04/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812